Exhibit 10.37

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT, dated as of October 17, 2005 (this
“Agreement”), is made by and among Sonus Pharmaceuticals, Inc., a Delaware
corporation, with headquarters located at 22026 20th Avenue S.E., Bothell,
Washington 98021 (the “Company”), and Schering AG, a German corporation
(“Schering AG”), and Schering Berlin Venture Corporation, a Delaware corporation
(“SBVC”, and collectively with Schering AG, the “Investor”).

 

RECITALS:

 

A.            In connection with the Securities Purchase Agreement dated October
17, 2005 between the Investor and the Company (the “Purchase Agreement”), the
Company has agreed, upon the terms and subject to the conditions of the Purchase
Agreement, to issue and sell to the Investor 3,900,000 shares of the Company’s
Common Stock (the “Common Shares”) and a warrant to purchase up to 975,000
shares of the Company’s Common Stock, subject to adjustment (the “Warrant” and
collectively with the Common Shares, the “Securities”).

 

B.            In order to induce Investor to execute and deliver the Purchase
Agreement, the Company has agreed to provide certain registration rights under
the Securities Act and applicable state securities laws with respect to the
Securities.

 

In consideration of the premises and the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and Investor hereby agree as follows:


 


ARTICLE I
DEFINITIONS

 

Capitalized terms used and not otherwise defined herein have the respective
meanings given them set forth in the Purchase Agreement.  In addition, as used
in this Agreement, the following terms have the following meanings:


 


1.1           “CLOSING DATE” MEANS THE DATE ON WHICH THE PURCHASE OF THE
SECURITIES IS CONSUMMATED PURSUANT TO THE PURCHASE AGREEMENT.


 


1.2           “COMMON SHARES” MEANS THE SHARES OF COMMON STOCK SOLD PURSUANT TO
THE PURCHASE AGREEMENT.


 


1.3           “INVESTOR” MEANS INVESTOR AND ANY OF ITS TRANSFEREES OR ASSIGNEES
WHO AGREE TO BECOME BOUND BY THE PROVISIONS OF THIS AGREEMENT IN ACCORDANCE WITH
ARTICLE IX HEREOF.


 


1.4           “REGISTRABLE SECURITIES” MEANS THE COMMON SHARES AND THE WARRANT
SHARES, AND ANY SHARES OF CAPITAL STOCK ISSUED OR ISSUABLE FROM TIME TO TIME
(WITH ANY ADJUSTMENTS) IN EXCHANGE FOR OR OTHERWISE WITH RESPECT TO THE COMMON
SHARES OR THE WARRANT SHARES (INCLUDING SHARES ISSUED PURSUANT TO SECTION 2.2
HEREOF).

 

--------------------------------------------------------------------------------


 


1.5           “REGISTRATION PERIOD” MEANS THE PERIOD BETWEEN THE DATE OF THIS
AGREEMENT AND THE EARLIER OF (I) THE DATE ON WHICH (X) ALL OF THE REGISTRABLE
SECURITIES HAVE BEEN SOLD BY THE INVESTOR PURSUANT TO THE REGISTRATION STATEMENT
AND (Y) ARE FREELY TRADABLE UNDER THE SECURITIES ACT (EXCEPT THAT THIS CLAUSE
(Y) SHALL NOT APPLY WITH RESPECT TO SHARES SOLD TO AFFILIATES) AND NO FURTHER
REGISTRABLE SECURITIES MAY BE ISSUED IN THE FUTURE, (II) THE SECOND ANNIVERSARY
OF THE LAST DATE ON WHICH WARRANT SHARES ARE PURCHASED FOR CASH UNDER THE
WARRANT, OR (III) THE DATE ON WHICH ALL THE REGISTRABLE SECURITIES MAY BE
IMMEDIATELY SOLD BY THE INVESTOR WITHOUT REGISTRATION AND WITHOUT RESTRICTION AS
TO THE NUMBER OF REGISTRABLE SECURITIES TO BE SOLD, PURSUANT TO RULE 144 OR
OTHERWISE.


 


1.6           “REGISTRATION STATEMENT” MEANS A REGISTRATION STATEMENT OF THE
COMPANY FILED UNDER THE SECURITIES ACT.


 


1.7           THE TERMS “REGISTER,” “REGISTERED,” AND “REGISTRATION” REFER TO A
REGISTRATION EFFECTED BY PREPARING AND FILING A REGISTRATION STATEMENT OR
STATEMENTS IN COMPLIANCE WITH THE SECURITIES ACT AND PURSUANT TO RULE 415 AND
THE DECLARATION OR ORDERING OF EFFECTIVENESS OF SUCH REGISTRATION STATEMENT BY
THE SEC.


 


1.8           “RULE 415” MEANS RULE 415 UNDER THE SECURITIES ACT, OR ANY
SUCCESSOR RULE PROVIDING FOR OFFERING SECURITIES ON A CONTINUOUS BASIS, AND
APPLICABLE RULES AND REGULATIONS THEREUNDER.


 


1.9           “SECURITIES” MEANS THE COMMON SHARES AND THE WARRANT SOLD PURSUANT
TO THE PURCHASE AGREEMENT.


 


1.10         “WARRANT” MEANS THE WARRANT TO PURCHASE SHARES OF THE COMPANY’S
COMMON STOCK SOLD PURSUANT TO THE PURCHASE AGREEMENT.


 


1.11         “WARRANT SHARES” MEANS THE SHARES OF THE COMPANY’S COMMON STOCK
THAT MAY BE PURCHASED UPON EXERCISE OF THE WARRANT.


 


ARTICLE II
REGISTRATION


 


2.1           DEMAND REGISTRATION. IF AT ANYTIME PRIOR TO THE EXPIRATION OF THE
REGISTRATION PERIOD AND AFTER THE SIX MONTH ANNIVERSARY OF THIS AGREEMENT, ANY
REGISTRABLE SECURITIES SHALL NOT HAVE BEEN REGISTERED BY THE COMPANY PURSUANT TO
SECTION 2.3 HEREOF, THEN INVESTOR SHALL HAVE THE RIGHT BY DELIVERY OF WRITTEN
NOTICE TO THE COMPANY, TO REQUEST THAT THE COMPANY EFFECT A REGISTRATION ON FORM
S-3 COVERING THE RESALE OF THE REGISTRABLE SECURITIES NOT PREVIOUSLY REGISTERED
PURSUANT TO SECTION 2.3; PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE
OBLIGATED TO EFFECT ANY SUCH REGISTRATION IF (I) INVESTOR PROPOSES TO SELL LESS
THAN ALL OF THE REGISTRABLE SECURITIES HELD BY INVESTOR AT AN AGGREGATE PRICE TO
THE PUBLIC OF LESS THAN $5,000,000, (II) DURING THE PERIOD STARTING WITH THE
DATE THIRTY (30) DAYS PRIOR TO THE COMPANY’S GOOD FAITH ESTIMATE OF THE DATE OF
FILING OF, AND ENDING ON A DATE NINETY (90) DAYS AFTER THE EFFECTIVE DATE OF, A
COMPANY-INITIATED REGISTRATION; PROVIDED THAT THE COMPANY IS ACTIVELY EMPLOYING
IN GOOD FAITH ALL REASONABLE EFFORTS TO CAUSE SUCH REGISTRATION STATEMENT TO
BECOME EFFECTIVE, (III) IN THE EVENT THAT THE COMPANY HAS, WITHIN THE SIX (6)
MONTH PERIOD PRECEDING THE DATE OF SUCH REQUEST, ALREADY EFFECTED A REGISTRATION
ON FORM S-3 FOR INVESTOR PURSUANT TO THIS SECTION 2.1, OR (IV) (A) IN THE GOOD
FAITH JUDGMENT OF THE BOARD OF DIRECTORS OF THE COMPANY, SUCH REGISTRATION WOULD
BE SERIOUSLY DETRIMENTAL TO THE COMPANY AND THE BOARD OF DIRECTORS OF THE
COMPANY CONCLUDES, AS A RESULT, THAT IT IS ESSENTIAL TO DEFER THE FILING OF SUCH
REGISTRATION STATEMENT AT SUCH TIME,

 

2

--------------------------------------------------------------------------------


 


AND (B) THE COMPANY SHALL FURNISH TO INVESTOR A CERTIFICATE SIGNED BY THE
PRESIDENT OF THE COMPANY STATING THAT IN THE GOOD FAITH JUDGMENT OF THE BOARD OF
DIRECTORS OF THE COMPANY, IT WOULD BE SERIOUSLY DETRIMENTAL TO THE COMPANY FOR
SUCH REGISTRATION STATEMENT TO BE FILED IN THE NEAR FUTURE AND THAT IT IS,
THEREFORE, ESSENTIAL TO DEFER THE FILING OF SUCH REGISTRATION STATEMENT, THEN
THE COMPANY SHALL HAVE THE RIGHT TO DEFER SUCH FILING FOR A PERIOD OF NOT MORE
THAN NINETY (90) DAYS AFTER RECEIPT OF THE REQUEST OF INVESTOR, AND, PROVIDED
FURTHER, THAT THE COMPANY SHALL NOT DEFER ITS OBLIGATION IN THIS MANNER MORE
THAN ONCE IN ANY TWELVE-MONTH PERIOD.  THE DATE ON WHICH THE COMPANY RECEIVES
SUCH NOTICE IS REFERRED TO HEREIN AS THE “DEMAND DATE.”  IN THE EVENT THAT FORM
S-3 IS UNAVAILABLE AND/OR INAPPROPRIATE FOR SUCH A REGISTRATION OF ALL THE
REGISTRABLE SECURITIES, THE COMPANY SHALL USE SUCH OTHER FORM OR FORMS AS ARE
AVAILABLE AND APPROPRIATE FOR SUCH A REGISTRATION, SUBJECT TO THE CONSENT OF THE
INVESTOR, WHICH SHALL NOT BE UNREASONABLY WITHHELD.


 


2.2           FILING AND EFFECTIVENESS OF THE REGISTRATION STATEMENT.  THE
COMPANY WILL USE ITS BEST EFFORTS TO FILE WITH THE SEC A REGISTRATION STATEMENT
REGISTERING ALL OF THE REGISTRABLE SECURITIES REQUESTED BY INVESTOR PURSUANT TO
SECTION 2.1 FOR RESALE WITHIN 20 DAYS AFTER THE DEMAND DATE AND TO CAUSE THE
REGISTRATION STATEMENT TO BE DECLARED EFFECTIVE BY THE SEC AS SOON AS
PRACTICABLE AFTER FILING, AND IN ANY EVENT NO LATER THAN THE 90TH DAY AFTER THE
DEMAND DATE (THE “REQUIRED EFFECTIVE DATE”).  HOWEVER, SO LONG AS THE COMPANY
FILED THE APPLICABLE REGISTRATION STATEMENT WITHIN 20 DAYS AFTER THE DEMAND
DATE, (A) IF THE SEC TAKES THE POSITION THAT REGISTRATION OF THE RESALE OF THE
REGISTRABLE SECURITIES BY INVESTOR IS NOT AVAILABLE UNDER APPLICABLE LAWS, RULES
AND REGULATION AND THAT THE COMPANY MUST REGISTER THE OFFERING OF THE
REGISTRABLE SECURITIES AS A PRIMARY OFFERING BY THE COMPANY, OR (B) IF A
REGISTRATION STATEMENT RECEIVES SEC REVIEW, THEN THE REQUIRED EFFECTIVE DATE
WILL BE THE 120TH DAY AFTER THE DEMAND DATE.  IN THE CASE OF AN SEC RESPONSE
DESCRIBED IN CLAUSE (A), THE COMPANY WILL, WITHIN 40 BUSINESS DAYS AFTER THE
DATE THE COMPANY RECEIVES SUCH SEC RESPONSE, FILE A REGISTRATION STATEMENT AS A
PRIMARY OFFERING.  THE COMPANY’S BEST EFFORTS WILL INCLUDE, BUT NOT BE LIMITED
TO, PROMPTLY RESPONDING TO ALL COMMENTS RECEIVED FROM THE STAFF OF THE SEC.  IF
THE COMPANY RECEIVES NOTIFICATION FROM THE SEC THAT ANY REGISTRATION STATEMENT
WILL RECEIVE NO ACTION OR REVIEW FROM THE SEC, THEN THE COMPANY WILL FILE WITH
THE SEC A REQUEST FOR ACCELERATION IN ACCORDANCE WITH RULE 461 PROMULGATED UNDER
THE SECURITIES ACT AND CAUSE SUCH REGISTRATION STATEMENT TO BECOME EFFECTIVE
WITHIN FIVE BUSINESS DAYS AFTER SUCH SEC NOTIFICATION.  ONCE A REGISTRATION
STATEMENT IS DECLARED EFFECTIVE BY THE SEC, THE COMPANY WILL CAUSE SUCH
REGISTRATION STATEMENT TO REMAIN EFFECTIVE THROUGHOUT THE REGISTRATION PERIOD,
EXCEPT AS PERMITTED UNDER SECTION 3.


 


2.3           PIGGYBACK REGISTRATIONS.


 


(A)           IF, AT ANY TIME PRIOR TO THE EXPIRATION OF THE REGISTRATION
PERIOD, (I) A REGISTRATION STATEMENT CONTEMPLATED IN SECTION 2.1 ABOVE IS NOT
DECLARED EFFECTIVE WITH RESPECT TO ALL OF THE REGISTRABLE SECURITIES TO WHICH IT
APPLIES AND THE COMPANY DECIDES TO REGISTER ANY OF ITS SECURITIES FOR ITS OWN
ACCOUNT OR FOR THE ACCOUNT OF OTHERS, OR (II) EVEN IF A REGISTRATION STATEMENT
CONTEMPLATED IN SECTION 2.1 ABOVE IS DECLARED EFFECTIVE, IF THE COMPANY DECIDES
TO REGISTER SHARES OF COMMON STOCK IN AN UNDERWRITTEN OFFERING FOR ITS OWN
ACCOUNT, THEN THE COMPANY WILL PROMPTLY GIVE INVESTOR WRITTEN NOTICE THEREOF AND
WILL USE ITS BEST EFFORTS TO INCLUDE IN SUCH REGISTRATION ALL OR ANY PART OF THE
REGISTRABLE SECURITIES REQUESTED BY INVESTOR TO BE INCLUDED THEREIN (EXCLUDING
ANY REGISTRABLE SECURITIES PREVIOUSLY INCLUDED IN A REGISTRATION STATEMENT WHICH
HAS BEEN DECLARED EFFECTIVE AND HAS NOT BEEN WITHDRAWN, UNLESS THE COMPANY
REGISTRATION IS AN UNDERWRITTEN OFFERING).  THIS REQUIREMENT DOES NOT APPLY TO
COMPANY REGISTRATIONS ON FORM S-4 OR S-8 OR THEIR EQUIVALENTS RELATING TO EQUITY
SECURITIES TO BE ISSUED SOLELY IN CONNECTION WITH AN ACQUISITION OF ANY ENTITY
OR BUSINESS OR EQUITY SECURITIES ISSUABLE IN CONNECTION WITH STOCK OPTION OR
OTHER EMPLOYEE BENEFIT

 

3

--------------------------------------------------------------------------------


 


PLANS.  INVESTOR MUST GIVE ITS REQUEST FOR REGISTRATION UNDER THIS PARAGRAPH TO
THE COMPANY IN WRITING WITHIN 15 DAYS AFTER RECEIPT FROM THE COMPANY OF NOTICE
OF SUCH PENDING REGISTRATION.  IF THE REGISTRATION FOR WHICH THE COMPANY GIVES
NOTICE IS A PUBLIC OFFERING INVOLVING AN UNDERWRITING, THE COMPANY WILL SO
ADVISE INVESTOR AS PART OF THE ABOVE-DESCRIBED WRITTEN NOTICE.  IN THAT EVENT,
IF THE MANAGING UNDERWRITER(S) OF THE PUBLIC OFFERING IMPOSE A LIMITATION ON THE
NUMBER OF SHARES OF COMMON STOCK THAT MAY BE INCLUDED IN THE REGISTRATION
STATEMENT BECAUSE, IN SUCH UNDERWRITER(S)’ JUDGMENT, SUCH LIMITATION WOULD BE
NECESSARY TO EFFECT AN ORDERLY PUBLIC DISTRIBUTION, THEN THE COMPANY WILL BE
OBLIGATED TO INCLUDE ONLY SUCH LIMITED PORTION, IF ANY, OF THE REGISTRABLE
SECURITIES WITH RESPECT TO WHICH INVESTOR HAS REQUESTED INCLUSION HEREUNDER. 
ANY EXCLUSION OF REGISTRABLE SECURITIES WILL BE MADE PRO RATA AMONG ALL HOLDERS
OF THE COMPANY’S SECURITIES SEEKING TO INCLUDE SHARES OF COMMON STOCK IN
PROPORTION TO THE NUMBER OF SHARES OF COMMON STOCK SOUGHT TO BE INCLUDED BY
THOSE HOLDERS.  HOWEVER, THE COMPANY WILL NOT EXCLUDE ANY REGISTRABLE SECURITIES
UNLESS THE COMPANY HAS FIRST EXCLUDED ALL OUTSTANDING SECURITIES THE HOLDERS OF
WHICH ARE NOT ENTITLED BY RIGHT TO INCLUSION OF SUCH SECURITIES IN SUCH
REGISTRATION STATEMENT OR ARE NOT ENTITLED PRO RATA INCLUSION WITH THE
REGISTRABLE SECURITIES.  NO REGISTRATION RIGHTS THAT LIMIT OR SUBORDINATE THE
RIGHTS OF INVESTOR TO REGISTER THE REGISTRABLE SECURITIES WILL BE GRANTED BY THE
COMPANY UNTIL ONE OR MORE REGISTRATION STATEMENTS COVERING ALL OF THE
REGISTRABLE SECURITIES HAVE BECOME EFFECTIVE.


 


(B)           NO RIGHT TO REGISTRATION OF REGISTRABLE SECURITIES UNDER THIS
SECTION 2.3 LIMITS IN ANY WAY THE REGISTRATION REQUIRED UNDER SECTION 2.1
ABOVE.  THE OBLIGATIONS OF THE COMPANY UNDER THIS SECTION 2.3 EXPIRE UPON THE
EARLIER OF (I) THE EFFECTIVENESS OF THE REGISTRATION STATEMENT FILED PURSUANT TO
SECTION 2.1 ABOVE COVERING ALL OF THE REGISTRABLE SECURITIES, (II) AFTER THE
COMPANY HAS AFFORDED THE OPPORTUNITY FOR INVESTOR TO EXERCISE REGISTRATION
RIGHTS UNDER THIS SECTION 2.3 FOR TWO REGISTRATIONS (PROVIDED, HOWEVER, THAT IF
INVESTOR HAS HAD ANY REGISTRABLE SECURITIES EXCLUDED FROM ANY REGISTRATION
STATEMENT IN ACCORDANCE WITH THIS SECTION 2.3, INVESTOR MAY INCLUDE IN ANY
ADDITIONAL REGISTRATION STATEMENT FILED BY THE COMPANY THE REGISTRABLE
SECURITIES SO EXCLUDED), (III) WHEN ALL OF THE REGISTRABLE SECURITIES HELD BY
ANY INVESTOR MAY BE SOLD BY INVESTOR UNDER RULE 144 WITHOUT BEING SUBJECT TO ANY
VOLUME RESTRICTIONS, OR (IV) THE SECOND ANNIVERSARY OF THE LAST DATE ON WHICH
WARRANT SHARES ARE PURCHASED FOR CASH UNDER ANY THEN OUTSTANDING PORTION OF THE
WARRANT.


 


2.4           ELIGIBILITY TO USE FORM S-3.  THE COMPANY REPRESENTS AND WARRANTS
THAT IT MEETS THE REQUIREMENTS FOR THE USE OF FORM S-3 FOR REGISTRATION OF THE
SALE BY THE INVESTOR OF THE REGISTRABLE SECURITIES.  THE COMPANY WILL FILE ALL
REPORTS REQUIRED TO BE FILED BY THE COMPANY WITH THE SEC IN A TIMELY MANNER SO
AS TO PRESERVE ITS ELIGIBILITY FOR THE USE OF FORM S-3.


 


ARTICLE III
ADDITIONAL OBLIGATIONS OF THE COMPANY


 


3.1           CONTINUED EFFECTIVENESS OF REGISTRATION STATEMENT.  SUBJECT TO THE
LIMITATIONS SET FORTH IN SECTION 3.6, THE COMPANY WILL KEEP THE REGISTRATION
STATEMENT COVERING THE REGISTRABLE SECURITIES EFFECTIVE UNDER RULE 415 AT ALL
TIMES DURING THE REGISTRATION PERIOD.  IN THE EVENT THAT THE NUMBER OF SHARES
AVAILABLE UNDER A REGISTRATION STATEMENT FILED PURSUANT TO THIS AGREEMENT IS
INSUFFICIENT TO COVER ALL OF THE REGISTRABLE SECURITIES ISSUED, THE COMPANY WILL
(IF PERMITTED) AMEND THE REGISTRATION STATEMENT OR FILE A NEW REGISTRATION
STATEMENT (ON THE SHORT FORM AVAILABLE THEREFOR, IF APPLICABLE), OR BOTH, SO AS
TO COVER ALL OF THE REGISTRABLE SECURITIES.  THE COMPANY WILL FILE SUCH
AMENDMENT OR NEW REGISTRATION STATEMENT AS SOON AS PRACTICABLE, BUT IN NO EVENT
LATER THAN 20 BUSINESS DAYS AFTER THE NECESSITY THEREFOR ARISES (BASED UPON THE
MARKET PRICE OF THE COMMON STOCK AND OTHER RELEVANT FACTORS ON WHICH THE COMPANY
REASONABLY ELECTS TO RELY).  THE COMPANY WILL USE ITS BEST EFFORTS TO CAUSE SUCH
AMENDMENT OR NEW REGISTRATION STATEMENT TO BECOME EFFECTIVE AS SOON

 

4

--------------------------------------------------------------------------------


 


AS IS PRACTICABLE AFTER THE FILING THEREOF, BUT IN NO EVENT LATER THAN 90 DAYS
AFTER THE DATE ON WHICH THE COMPANY REASONABLY FIRST DETERMINES THE NEED
THEREFOR.


 


3.2           ACCURACY OF REGISTRATION STATEMENT.  ANY REGISTRATION STATEMENT
(INCLUDING ANY AMENDMENTS OR SUPPLEMENTS THERETO AND PROSPECTUSES CONTAINED
THEREIN) FILED BY THE COMPANY COVERING REGISTRABLE SECURITIES WILL NOT CONTAIN
ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
REQUIRED TO BE STATED THEREIN, OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN
LIGHT OF THE CIRCUMSTANCES IN WHICH THEY WERE MADE, NOT MISLEADING.  THE COMPANY
WILL PREPARE AND FILE WITH THE SEC SUCH AMENDMENTS (INCLUDING POST-EFFECTIVE
AMENDMENTS) AND SUPPLEMENTS TO THE REGISTRATION STATEMENT AND THE PROSPECTUS
USED IN CONNECTION WITH THE REGISTRATION STATEMENT AS MAY BE NECESSARY TO PERMIT
SALES PURSUANT TO THE REGISTRATION STATEMENT AT ALL TIMES DURING THE
REGISTRATION PERIOD, AND, DURING SUCH PERIOD, WILL COMPLY WITH THE PROVISIONS OF
THE SECURITIES ACT WITH RESPECT TO THE DISPOSITION OF ALL REGISTRABLE SECURITIES
OF THE COMPANY COVERED BY THE REGISTRATION STATEMENT UNTIL THE TERMINATION OF
THE REGISTRATION PERIOD, OR IF EARLIER, UNTIL SUCH TIME AS ALL OF SUCH
REGISTRABLE SECURITIES HAVE BEEN DISPOSED OF IN ACCORDANCE WITH THE INTENDED
METHODS OF DISPOSITION BY THE SELLER OR SELLERS THEREOF AS SET FORTH IN THE
REGISTRATION STATEMENT.


 


3.3           FURNISHING DOCUMENTATION.  THE COMPANY WILL FURNISH TO INVESTOR,
OR TO ITS LEGAL COUNSEL, (A) PROMPTLY AFTER SUCH DOCUMENT IS FILED WITH THE SEC,
ONE COPY OF ANY REGISTRATION STATEMENT FILED PURSUANT TO THIS AGREEMENT AND ANY
AMENDMENTS THERETO, EACH PRELIMINARY PROSPECTUS AND FINAL PROSPECTUS AND EACH
AMENDMENT OR SUPPLEMENT THERETO; AND (B) A NUMBER OF COPIES OF A PROSPECTUS,
INCLUDING A PRELIMINARY PROSPECTUS, AND ALL AMENDMENTS AND SUPPLEMENTS THERETO,
AND SUCH OTHER DOCUMENTS AS THE INVESTOR MAY REASONABLY REQUEST IN ORDER TO
FACILITATE THE DISPOSITION OF THE REGISTRABLE SECURITIES OWNED BY THE INVESTOR. 
THE COMPANY WILL PROMPTLY NOTIFY BY FACSIMILE OR EMAIL INVESTOR OF THE
EFFECTIVENESS OF THE REGISTRATION STATEMENT AND ANY POST-EFFECTIVE AMENDMENT.


 


3.4           ADDITIONAL OBLIGATIONS.  THE COMPANY WILL USE ITS BEST EFFORTS TO
(A) REGISTER AND QUALIFY THE REGISTRABLE SECURITIES COVERED BY A REGISTRATION
STATEMENT UNDER SUCH OTHER SECURITIES OR BLUE SKY LAWS OF SUCH JURISDICTIONS AS
INVESTOR REASONABLY REQUESTS, (B) PREPARE AND FILE IN THOSE JURISDICTIONS ANY
AMENDMENTS (INCLUDING POST-EFFECTIVE AMENDMENTS) AND SUPPLEMENTS TO SUCH
REGISTRATIONS AND QUALIFICATIONS AS MAY BE NECESSARY TO MAINTAIN THEIR
EFFECTIVENESS DURING THE REGISTRATION PERIOD, (C) TAKE ANY OTHER ACTIONS
NECESSARY TO MAINTAIN SUCH REGISTRATIONS AND QUALIFICATIONS IN EFFECT AT ALL
TIMES DURING THE REGISTRATION PERIOD, AND (D) TAKE ANY OTHER ACTIONS REASONABLY
NECESSARY OR ADVISABLE TO QUALIFY THE REGISTRABLE SECURITIES FOR SALE IN SUCH
JURISDICTIONS.  NOTWITHSTANDING THE FOREGOING, THE COMPANY IS NOT REQUIRED, IN
CONNECTION WITH SUCH OBLIGATIONS, TO (I) QUALIFY TO DO BUSINESS IN ANY
JURISDICTION WHERE IT WOULD NOT OTHERWISE BE REQUIRED TO QUALIFY BUT FOR THIS
SECTION 3.4, (II) SUBJECT ITSELF TO GENERAL TAXATION IN ANY SUCH JURISDICTION,
(III) FILE A GENERAL CONSENT TO SERVICE OF PROCESS IN ANY SUCH JURISDICTION,
(IV) PROVIDE ANY UNDERTAKINGS THAT CAUSE MATERIAL EXPENSE OR MATERIAL BURDEN TO
THE COMPANY, OR (V) MAKE ANY CHANGE IN ITS CHARTER OR BYLAWS, WHICH IN EACH CASE
THE BOARD OF DIRECTORS OF THE COMPANY DETERMINES TO BE CONTRARY TO THE BEST
INTERESTS OF THE COMPANY AND ITS STOCKHOLDERS.


 


3.5           UNDERWRITTEN OFFERINGS.  IF INVESTOR SELECTS UNDERWRITERS
REASONABLY ACCEPTABLE TO THE COMPANY FOR SUCH OFFERING, THE COMPANY WILL ENTER
INTO AND PERFORM ITS OBLIGATIONS UNDER AN UNDERWRITING AGREEMENT IN USUAL AND
CUSTOMARY FORM INCLUDING, WITHOUT LIMITATION, CUSTOMARY INDEMNIFICATION AND
CONTRIBUTION OBLIGATIONS, WITH THE MANAGING UNDERWRITER OF SUCH OFFERING.

 

5

--------------------------------------------------------------------------------


 


3.6           SUSPENSION OF REGISTRATION.


 


(A)           THE COMPANY WILL NOTIFY (BY TELEPHONE AND ALSO BY FACSIMILE AND
REPUTABLE OVERNIGHT COURIER) INVESTOR OF THE HAPPENING OF ANY EVENT OF WHICH THE
COMPANY HAS KNOWLEDGE AS A RESULT OF WHICH THE PROSPECTUS INCLUDED IN THE
REGISTRATION STATEMENT AS THEN IN EFFECT INCLUDES AN UNTRUE STATEMENT OF A
MATERIAL FACT OR OMITS TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MISLEADING.  THE COMPANY WILL MAKE SUCH NOTIFICATION
AS PROMPTLY AS PRACTICABLE (BUT IN NO EVENT MORE THAN TWO BUSINESS DAYS) AFTER
THE COMPANY BECOMES AWARE OF THE EVENT, WILL PROMPTLY (BUT IN NO EVENT MORE THAN
TEN BUSINESS DAYS) PREPARE AND FILE A SUPPLEMENT OR AMENDMENT TO THE
REGISTRATION STATEMENT TO CORRECT SUCH UNTRUE STATEMENT OR OMISSION, AND WILL
DELIVER A NUMBER OF COPIES OF SUCH SUPPLEMENT OR AMENDMENT TO EACH INVESTOR AS
INVESTOR MAY REASONABLY REQUEST.


 


(B)           NOTWITHSTANDING THE OBLIGATIONS UNDER SECTION 3.6(A), IF IN THE
GOOD FAITH JUDGMENT OF THE COMPANY, FOLLOWING CONSULTATION WITH LEGAL COUNSEL,
IT WOULD BE DETRIMENTAL TO THE COMPANY AND ITS STOCKHOLDERS FOR RESALES OF
REGISTRABLE SECURITIES TO BE MADE PURSUANT TO THE REGISTRATION STATEMENT DUE TO
THE EXISTENCE OF A MATERIAL DEVELOPMENT OR POTENTIAL MATERIAL DEVELOPMENT
INVOLVING THE COMPANY WHICH THE COMPANY WOULD BE OBLIGATED TO DISCLOSE IN THE
REGISTRATION STATEMENT, BUT WHICH DISCLOSURE WOULD BE PREMATURE OR OTHERWISE
INADVISABLE AT SUCH TIME OR WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT UPON THE COMPANY AND ITS STOCKHOLDERS, THE COMPANY WILL HAVE THE
RIGHT TO SUSPEND THE USE OF THE REGISTRATION STATEMENT FOR A PERIOD OF NOT MORE
THAN THIRTY (30) DAYS, PROVIDED, HOWEVER, THAT THE COMPANY MAY SO DEFER OR
SUSPEND THE USE OF THE REGISTRATION STATEMENT NO MORE THAN ONE TIME IN ANY
TWELVE-MONTH PERIOD.


 


(C)           SUBJECT TO THE COMPANY’S RIGHTS UNDER THIS SECTION 3, THE COMPANY
WILL USE ITS BEST EFFORTS TO PREVENT THE ISSUANCE OF ANY STOP ORDER OR OTHER
SUSPENSION OF EFFECTIVENESS OF A REGISTRATION STATEMENT AND, IF SUCH AN ORDER IS
ISSUED, WILL USE ITS BEST EFFORTS TO OBTAIN THE WITHDRAWAL OF SUCH ORDER AT THE
EARLIEST POSSIBLE TIME AND TO NOTIFY INVESTOR (OR, IN THE EVENT OF AN
UNDERWRITTEN OFFERING, THE MANAGING UNDERWRITERS) OF THE ISSUANCE OF SUCH ORDER
AND THE RESOLUTION THEREOF.


 


(D)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN
THE PURCHASE AGREEMENT, IF THE USE OF THE REGISTRATION STATEMENT IS SUSPENDED BY
THE COMPANY, THE COMPANY WILL PROMPTLY (BUT IN NO EVENT MORE THAN TWO BUSINESS
DAYS) GIVE NOTICE OF THE SUSPENSION TO INVESTOR, AND WILL PROMPTLY (BUT IN NO
EVENT MORE THAN TWO BUSINESS DAYS) NOTIFY INVESTOR AS SOON AS THE USE OF THE
REGISTRATION STATEMENT MAY BE RESUMED.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN OR IN THE PURCHASE AGREEMENT, THE COMPANY WILL CAUSE THE
TRANSFER AGENT TO DELIVER UNLEGENDED SHARES OF COMMON STOCK TO A TRANSFEREE OF
INVESTOR IN ACCORDANCE WITH THE TERMS OF THE PURCHASE AGREEMENT IN CONNECTION
WITH ANY SALE OF REGISTRABLE SECURITIES WITH RESPECT TO WHICH INVESTOR HAS
ENTERED INTO A CONTRACT FOR SALE PRIOR TO RECEIPT OF NOTICE OF SUCH SUSPENSION
AND FOR WHICH INVESTOR HAS NOT YET SETTLED, UNLESS OTHERWISE PROHIBITED BY LAW.


 


3.7           REVIEW BY INVESTOR.  THE COMPANY WILL PERMIT A SINGLE FIRM OF
LEGAL COUNSEL, DESIGNATED BY INVESTOR (“INVESTOR’S COUNSEL”), TO REVIEW THE
REGISTRATION STATEMENT AND ALL AMENDMENTS AND SUPPLEMENTS THERETO (AS WELL AS
ALL REQUESTS FOR ACCELERATION OR EFFECTIVENESS THEREOF) A REASONABLE AMOUNT OF
TIME (NOT TO EXCEED THREE (3) DAYS) PRIOR TO THEIR FILING WITH THE SEC, AND WILL
NOT FILE ANY DOCUMENT IN A FORM TO WHICH SUCH COUNSEL REASONABLY OBJECTS, UNLESS
OTHERWISE REQUIRED BY LAW IN THE OPINION OF THE COMPANY’S COUNSEL.  THE SECTIONS
OF ANY SUCH REGISTRATION STATEMENT INCLUDING INFORMATION WITH RESPECT TO
INVESTOR, INVESTOR’S BENEFICIAL OWNERSHIP OF SECURITIES OF THE COMPANY OR
INVESTOR’S INTENDED METHOD OF DISPOSITION OF REGISTRABLE SECURITIES MUST CONFORM
TO THE INFORMATION PROVIDED TO THE COMPANY BY INVESTOR OR INVESTOR’S COUNSEL.

 

6

--------------------------------------------------------------------------------


 


3.8           COMFORT LETTER; LEGAL OPINION.  AT THE REQUEST OF INVESTOR AND ON
THE DATE THAT REGISTRABLE SECURITIES ARE DELIVERED TO AN UNDERWRITER FOR SALE IN
CONNECTION WITH THE REGISTRATION STATEMENT, THE COMPANY WILL FURNISH TO INVESTOR
AND THE UNDERWRITERS (I) A LETTER, DATED SUCH DATE, FROM THE COMPANY’S
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS, IN FORM AND SUBSTANCE AS IS
CUSTOMARILY GIVEN BY INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS TO UNDERWRITERS IN
AN UNDERWRITTEN PUBLIC OFFERING, ADDRESSED TO THE UNDERWRITERS; AND (II) AN
OPINION, DATED SUCH DATE, FROM COUNSEL REPRESENTING THE COMPANY FOR PURPOSES OF
THE REGISTRATION STATEMENT, IN FORM AND SUBSTANCE AS IS CUSTOMARILY GIVEN IN AN
UNDERWRITTEN PUBLIC OFFERING, ADDRESSED TO THE UNDERWRITERS AND INVESTOR.


 


3.9           DUE DILIGENCE; CONFIDENTIALITY.


 


(A)           THE COMPANY WILL MAKE AVAILABLE FOR INSPECTION BY INVESTOR ANY
UNDERWRITER PARTICIPATING IN ANY DISPOSITION PURSUANT TO THE REGISTRATION
STATEMENT, AND ANY ATTORNEY, ACCOUNTANT OR OTHER AGENT RETAINED BY ANY INVESTOR
OR UNDERWRITER (COLLECTIVELY, THE “INSPECTORS”), ALL PERTINENT FINANCIAL AND
OTHER RECORDS, PERTINENT CORPORATE DOCUMENTS AND PROPERTIES OF THE COMPANY
(COLLECTIVELY, THE “RECORDS”), AS EACH INSPECTOR REASONABLY DEEMS NECESSARY TO
ENABLE THE INSPECTOR TO EXERCISE ITS DUE DILIGENCE RESPONSIBILITY.  THE COMPANY
WILL CAUSE ITS OFFICERS, DIRECTORS AND EMPLOYEES TO SUPPLY ALL INFORMATION THAT
ANY INSPECTOR MAY REASONABLY REQUEST FOR PURPOSES OF PERFORMING SUCH DUE
DILIGENCE.


 


(B)           EACH INSPECTOR WILL HOLD IN CONFIDENCE, AND WILL NOT MAKE ANY
DISCLOSURE (EXCEPT TO AN INVESTOR) OF, ANY RECORDS OR OTHER INFORMATION THAT THE
COMPANY DETERMINES IN GOOD FAITH TO BE CONFIDENTIAL, AND OF WHICH DETERMINATION
THE INSPECTORS ARE SO NOTIFIED, UNLESS (I) THE DISCLOSURE OF SUCH RECORDS IS
NECESSARY TO AVOID OR CORRECT A MISSTATEMENT OR OMISSION IN ANY REGISTRATION
STATEMENT, (II) THE RELEASE OF SUCH RECORDS IS ORDERED PURSUANT TO A SUBPOENA OR
OTHER ORDER FROM A COURT OR GOVERNMENT BODY OF COMPETENT JURISDICTION, (III) THE
INFORMATION IN SUCH RECORDS HAS BEEN MADE GENERALLY AVAILABLE TO THE PUBLIC
OTHER THAN BY DISCLOSURE IN VIOLATION OF THIS OR ANY OTHER AGREEMENT (TO THE
KNOWLEDGE OF THE RELEVANT INSPECTOR), (IV) THE RECORDS OR OTHER INFORMATION WAS
DEVELOPED INDEPENDENTLY BY AN INSPECTOR WITHOUT BREACH OF THIS AGREEMENT, (V)
THE INFORMATION WAS KNOWN TO THE INSPECTOR BEFORE RECEIPT OF SUCH INFORMATION
FROM THE COMPANY, OR (VI) THE INFORMATION WAS DISCLOSED TO THE INSPECTOR BY A
THIRD PARTY WITHOUT RESTRICTION.  THE COMPANY IS NOT REQUIRED TO DISCLOSE ANY
CONFIDENTIAL INFORMATION IN THE RECORDS TO ANY INSPECTOR UNLESS AND UNTIL SUCH
INSPECTOR HAS ENTERED INTO A CONFIDENTIALITY AGREEMENT (IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE COMPANY) WITH THE COMPANY WITH RESPECT THERETO,
SUBSTANTIALLY IN THE SUBSTANCE OF THIS SECTION 3.9(B).  EACH INVESTOR WILL, UPON
LEARNING THAT DISCLOSURE OF RECORDS CONTAINING CONFIDENTIAL INFORMATION IS
SOUGHT IN OR BY A COURT OR GOVERNMENTAL BODY OF COMPETENT JURISDICTION OR
THROUGH OTHER MEANS, GIVE PROMPT NOTICE TO THE COMPANY AND ALLOW THE COMPANY, AT
THE COMPANY’S EXPENSE, TO UNDERTAKE APPROPRIATE ACTION TO PREVENT DISCLOSURE OF,
OR TO OBTAIN A PROTECTIVE ORDER FOR, THE RECORDS DEEMED CONFIDENTIAL.  NOTHING
HEREIN WILL BE DEEMED TO LIMIT THE INVESTOR’S ABILITY TO SELL REGISTRABLE
SECURITIES IN A MANNER THAT IS OTHERWISE CONSISTENT WITH APPLICABLE LAWS AND
REGULATIONS.


 


(C)           THE COMPANY WILL HOLD IN CONFIDENCE, AND WILL NOT MAKE ANY
DISCLOSURE OF, INFORMATION CONCERNING INVESTOR PROVIDED TO THE COMPANY UNDER
THIS AGREEMENT UNLESS (I) DISCLOSURE OF SUCH INFORMATION IS NECESSARY TO COMPLY
WITH FEDERAL OR STATE SECURITIES LAWS, (II) THE DISCLOSURE OF SUCH INFORMATION
IS NECESSARY TO AVOID OR CORRECT A MISSTATEMENT OR OMISSION IN ANY REGISTRATION
STATEMENT, (III) THE RELEASE OF SUCH INFORMATION IS ORDERED PURSUANT TO A
SUBPOENA OR OTHER ORDER FROM A COURT OR GOVERNMENTAL BODY OF COMPETENT
JURISDICTION, (IV) INFORMATION HAS BEEN MADE GENERALLY AVAILABLE TO THE PUBLIC
OTHER THAN BY DISCLOSURE IN VIOLATION OF THIS AGREEMENT OR ANY OTHER AGREEMENT,
(V) THE INFORMATION WAS DISCLOSED TO THE COMPANY BY A THIRD PARTY WITHOUT
RESTRICTION OR

 

7

--------------------------------------------------------------------------------


 


(VI) INVESTOR CONSENTS TO THE FORM AND CONTENT OF ANY SUCH DISCLOSURE.  IF THE
COMPANY LEARNS THAT DISCLOSURE OF SUCH INFORMATION CONCERNING INVESTOR IS SOUGHT
IN OR BY A COURT OR GOVERNMENTAL BODY OF COMPETENT JURISDICTION OR THROUGH OTHER
MEANS, THE COMPANY WILL GIVE PROMPT NOTICE TO INVESTOR PRIOR TO MAKING SUCH
DISCLOSURE AND ALLOW INVESTOR, AT ITS EXPENSE, TO UNDERTAKE APPROPRIATE ACTION
TO PREVENT DISCLOSURE OF, OR TO OBTAIN A PROTECTIVE ORDER FOR, SUCH INFORMATION.


 


3.10         LISTING.  THE COMPANY WILL (I) CAUSE ALL OF THE REGISTRABLE
SECURITIES COVERED BY EACH REGISTRATION STATEMENT TO BE LISTED ON EACH NATIONAL
SECURITIES EXCHANGE ON WHICH SECURITIES OF THE SAME CLASS OR SERIES ISSUED BY
THE COMPANY ARE THEN LISTED, IF ANY, IF THE LISTING OF SUCH REGISTRABLE
SECURITIES IS THEN PERMITTED UNDER THE RULES OF SUCH EXCHANGE, OR (II) TO THE
EXTENT THE SECURITIES OF THE SAME CLASS OR SERIES ARE NOT THEN LISTED ON A
NATIONAL SECURITIES EXCHANGE, SECURE THE DESIGNATION AND QUOTATION OF ALL OF THE
REGISTRABLE SECURITIES COVERED BY EACH REGISTRATION STATEMENT ON NASDAQ.


 


3.11         TRANSFER AGENT; REGISTRAR.  THE COMPANY WILL PROVIDE A TRANSFER
AGENT AND REGISTRAR, WHICH MAY BE A SINGLE ENTITY, FOR THE REGISTRABLE
SECURITIES NOT LATER THAN THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT.


 


3.12         SHARE CERTIFICATES.  THE COMPANY WILL COOPERATE WITH INVESTOR AND
WITH THE MANAGING UNDERWRITER(S), IF ANY, TO FACILITATE THE TIMELY PREPARATION
AND DELIVERY OF CERTIFICATES (NOT BEARING ANY RESTRICTIVE LEGENDS) REPRESENTING
REGISTRABLE SECURITIES TO BE OFFERED PURSUANT TO A REGISTRATION STATEMENT AND
WILL ENABLE SUCH CERTIFICATES TO BE IN SUCH DENOMINATIONS OR AMOUNTS AS THE CASE
MAY BE, AND REGISTERED IN SUCH NAMES AS THE INVESTOR OR THE MANAGING
UNDERWRITER(S), IF ANY, MAY REASONABLY REQUEST, ALL IN ACCORDANCE WITH ARTICLE V
OF THE PURCHASE AGREEMENT.


 


3.13         PLAN OF DISTRIBUTION.  AT THE REQUEST OF INVESTOR, THE COMPANY WILL
PROMPTLY PREPARE AND FILE WITH THE SEC SUCH AMENDMENTS (INCLUDING POST-EFFECTIVE
AMENDMENTS) AND SUPPLEMENTS TO THE REGISTRATION STATEMENT, AND THE PROSPECTUS
USED IN CONNECTION WITH THE REGISTRATION STATEMENT, AS MAY BE NECESSARY IN ORDER
TO CHANGE THE PLAN OF DISTRIBUTION SET FORTH IN SUCH REGISTRATION STATEMENT.


 


3.14         SECURITIES LAWS COMPLIANCE.  THE COMPANY WILL COMPLY WITH ALL
APPLICABLE LAWS RELATED TO ANY REGISTRATION STATEMENT RELATING TO THE OFFER AND
SALE OF REGISTRABLE SECURITIES AND WITH ALL APPLICABLE RULES AND REGULATIONS OF
GOVERNMENTAL AUTHORITIES IN CONNECTION THEREWITH (INCLUDING, WITHOUT LIMITATION,
THE SECURITIES ACT, THE EXCHANGE ACT AND THE RULES AND REGULATIONS PROMULGATED
BY THE SEC).


 


3.15         FURTHER ASSURANCES.  THE COMPANY WILL TAKE ALL OTHER REASONABLE
ACTIONS AS ANY INVESTOR OR THE UNDERWRITERS, IF ANY, MAY REASONABLY REQUEST TO
EXPEDITE AND FACILITATE DISPOSITION BY INVESTOR OF THE REGISTRABLE SECURITIES
PURSUANT TO THE REGISTRATION STATEMENT.

 

8

--------------------------------------------------------------------------------


 


ARTICLE IV
OBLIGATIONS OF THE INVESTOR

 


4.1           INVESTOR INFORMATION.  AS A CONDITION TO THE OBLIGATIONS OF THE
COMPANY TO COMPLETE ANY REGISTRATION PURSUANT TO THIS AGREEMENT WITH RESPECT TO
THE REGISTRABLE SECURITIES OF INVESTOR, INVESTOR WILL FURNISH TO THE COMPANY
SUCH INFORMATION REGARDING ITSELF, THE REGISTRABLE SECURITIES HELD BY IT AND THE
INTENDED METHOD OF DISPOSITION OF THE REGISTRABLE SECURITIES HELD BY IT AS IS
REASONABLY REQUIRED BY THE COMPANY TO EFFECT THE REGISTRATION OF THE REGISTRABLE
SECURITIES.  AT LEAST 10 BUSINESS DAYS PRIOR TO THE FIRST ANTICIPATED FILING
DATE OF A REGISTRATION STATEMENT FOR ANY REGISTRATION UNDER THIS AGREEMENT, THE
COMPANY WILL NOTIFY INVESTOR OF THE INFORMATION THE COMPANY REQUIRES FROM THAT
INVESTOR IF THE INVESTOR ELECTS TO HAVE ANY OF ITS REGISTRABLE SECURITIES
INCLUDED IN THE REGISTRATION STATEMENT.  SUCH INFORMATION, INCLUDING, WITHOUT
LIMITATION, THE INVESTOR QUESTIONNAIRE ATTACHED HERETO AS ANNEX A, SHALL BE
DELIVERED TO THE COMPANY WITHIN FIVE BUSINESS DAYS OF SUCH REQUEST.  IF, WITHIN
THREE BUSINESS DAYS PRIOR TO THE FILING DATE, THE COMPANY HAS NOT RECEIVED THE
REQUESTED INFORMATION FROM AN INVESTOR, THEN THE COMPANY SHALL CALL THE INVESTOR
TO NOTIFY INVESTOR ORALLY THAT THE COMPANY MAY EXCLUDE INVESTOR’S REGISTRABLE
SECURITIES AND THE COMPANY MAY FILE THE REGISTRATION STATEMENT WITHOUT INCLUDING
REGISTRABLE SECURITIES OF INVESTOR.


 


4.2           FURTHER ASSURANCES.  INVESTOR WILL COOPERATE WITH THE COMPANY, AS
REASONABLY REQUESTED BY THE COMPANY, IN CONNECTION WITH THE PREPARATION AND
FILING OF ANY REGISTRATION STATEMENT HEREUNDER, UNLESS INVESTOR HAS NOTIFIED THE
COMPANY IN WRITING OF INVESTOR’S ELECTION TO EXCLUDE ALL OF INVESTOR’S
REGISTRABLE SECURITIES FROM THE REGISTRATION STATEMENT.


 


4.3           SUSPENSION OF SALES.  UPON RECEIPT OF ANY NOTICE FROM THE COMPANY
OF THE HAPPENING OF ANY EVENT OF THE KIND DESCRIBED IN SECTION 3.6, INVESTOR
WILL IMMEDIATELY DISCONTINUE DISPOSITION OF REGISTRABLE SECURITIES PURSUANT TO
THE REGISTRATION STATEMENT COVERING SUCH REGISTRABLE SECURITIES UNTIL IT
RECEIVES COPIES OF THE SUPPLEMENTED OR AMENDED PROSPECTUS CONTEMPLATED BY
SECTION 3.6.  IF SO DIRECTED BY THE COMPANY, INVESTOR WILL DELIVER TO THE
COMPANY (AT THE EXPENSE OF THE COMPANY) OR DESTROY (AND DELIVER TO THE COMPANY A
CERTIFICATE OF DESTRUCTION) ALL COPIES IN THE INVESTOR’S POSSESSION (OTHER THAN
A LIMITED NUMBER OF FILE COPIES) OF THE PROSPECTUS COVERING SUCH REGISTRABLE
SECURITIES THAT IS CURRENT AT THE TIME OF RECEIPT OF SUCH NOTICE.


 


ARTICLE V
EXPENSES OF REGISTRATION

 

The Company will bear all expenses, other than underwriting discounts and
commissions, and transfer taxes, if any, incurred in connection with
registrations, filings or qualifications pursuant to Articles II and III of this
Agreement, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, the fees and disbursements of
counsel for the Company, and the reasonable fees and disbursements of one firm
of legal counsel selected by the Investor pursuant to Section 3.7 hereof not to
exceed an aggregate of $10,000.

 

9

--------------------------------------------------------------------------------


 


ARTICLE VI
INDEMNIFICATION

 

In the event that any Registrable Securities are included in a Registration
Statement under this Agreement:

 


6.1           TO THE EXTENT PERMITTED BY LAW, THE COMPANY WILL INDEMNIFY, DEFEND
AND HOLD HARMLESS INVESTOR, AND AGENTS, EMPLOYEES, ATTORNEYS, ACCOUNTANTS,
UNDERWRITERS (AS DEFINED IN THE SECURITIES ACT) FOR INVESTOR AND ANY DIRECTORS
OR OFFICERS OF INVESTOR OR SUCH UNDERWRITER AND ANY PERSON WHO CONTROLS INVESTOR
OR SUCH UNDERWRITER WITHIN THE MEANING OF THE SECURITIES ACT OR THE EXCHANGE ACT
(EACH, AN “INVESTOR INDEMNIFIED PERSON”) AGAINST ANY LOSSES, CLAIMS, DAMAGES,
EXPENSES OR LIABILITIES (COLLECTIVELY, AND TOGETHER WITH ACTIONS, PROCEEDINGS OR
INQUIRIES BY ANY REGULATORY OR SELF-REGULATORY ORGANIZATION, WHETHER COMMENCED
OR THREATENED IN RESPECT THEREOF, “CLAIMS”) TO WHICH ANY OF THEM BECOME SUBJECT
UNDER THE SECURITIES ACT, THE EXCHANGE ACT OR OTHERWISE, INSOFAR AS SUCH CLAIMS
ARISE OUT OF OR ARE BASED UPON ANY OF THE FOLLOWING STATEMENTS, OMISSIONS OR
VIOLATIONS IN A REGISTRATION STATEMENT FILED PURSUANT TO THIS AGREEMENT, ANY
POST-EFFECTIVE AMENDMENT THEREOF OR ANY PROSPECTUS INCLUDED THEREIN:  (A) ANY
UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN THE
REGISTRATION STATEMENT OR ANY POST-EFFECTIVE AMENDMENT THEREOF OR THE OMISSION
OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED
THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, (B) ANY
UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN THE
PROSPECTUS OR ANY PRELIMINARY PROSPECTUS (AS IT MAY BE AMENDED OR SUPPLEMENTED)
OR THE OMISSION OR ALLEGED OMISSION TO STATE THEREIN ANY MATERIAL FACT NECESSARY
TO MAKE THE STATEMENTS MADE THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH
THE STATEMENTS THEREIN WERE MADE, NOT MISLEADING, OR (C) ANY VIOLATION OR
ALLEGED VIOLATION BY THE COMPANY OF THE SECURITIES ACT, THE EXCHANGE ACT OR ANY
OTHER LAW, INCLUDING WITHOUT LIMITATION ANY STATE SECURITIES LAW OR ANY RULE OR
REGULATION THEREUNDER (THE MATTERS IN THE FOREGOING CLAUSES (A) THROUGH (C)
BEING, COLLECTIVELY, “VIOLATIONS”).  SUBJECT TO THE RESTRICTIONS SET FORTH IN
SECTION 6.4 WITH RESPECT TO THE NUMBER OF LEGAL COUNSEL, THE COMPANY WILL
REIMBURSE INVESTOR AND EACH SUCH ATTORNEY, ACCOUNTANT, UNDERWRITER OR
CONTROLLING PERSON AND EACH SUCH OTHER INVESTOR INDEMNIFIED PERSON, PROMPTLY AS
SUCH EXPENSES ARE INCURRED AND ARE DUE AND PAYABLE, FOR ANY LEGAL FEES OR OTHER
REASONABLE EXPENSES INCURRED BY THEM IN CONNECTION WITH INVESTIGATING OR
DEFENDING ANY CLAIM.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN,
THE INDEMNIFICATION AGREEMENT CONTAINED IN THIS SECTION 6.1 (I) DOES NOT APPLY
TO A CLAIM BY AN INVESTOR INDEMNIFIED PERSON ARISING OUT OF OR BASED UPON A
VIOLATION THAT OCCURS IN RELIANCE UPON AND IN CONFORMITY WITH INFORMATION
FURNISHED IN WRITING TO THE COMPANY BY INVESTOR INDEMNIFIED PERSON EXPRESSLY FOR
USE IN THE REGISTRATION STATEMENT OR ANY SUCH AMENDMENT THEREOF OR SUPPLEMENT
THERETO, IF SUCH PROSPECTUS OR SUPPLEMENT THERETO WAS TIMELY MADE AVAILABLE BY
THE COMPANY PURSUANT TO SECTION 3.3 HEREOF; AND (II) DOES NOT APPLY TO AMOUNTS
PAID IN SETTLEMENT OF ANY CLAIM IF SUCH SETTLEMENT IS MADE WITHOUT THE PRIOR
WRITTEN CONSENT OF THE COMPANY, WHICH CONSENT WILL NOT BE UNREASONABLY WITHHELD.
THIS INDEMNITY OBLIGATION WILL REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF ANY
INVESTIGATION MADE BY OR ON BEHALF OF THE INDEMNIFIED PERSONS AND WILL SURVIVE
THE TRANSFER OF THE REGISTRABLE SECURITIES BY THE INVESTOR UNDER ARTICLE IX OF
THIS AGREEMENT.


 


6.2           IN CONNECTION WITH ANY REGISTRATION STATEMENT IN WHICH INVESTOR IS
PARTICIPATING, ABSENT ANY NEGLIGENCE OR INTENTIONAL MISCONDUCT OF THE COMPANY,
INVESTOR WILL INDEMNIFY AND HOLD HARMLESS, TO THE SAME EXTENT AND IN THE SAME
MANNER SET FORTH IN SECTION 6.1 ABOVE, THE COMPANY, EACH OF ITS DIRECTORS, EACH
OF ITS OFFICERS WHO SIGNS THE REGISTRATION STATEMENT, EACH PERSON, IF ANY, WHO
CONTROLS THE COMPANY WITHIN THE MEANING OF THE SECURITIES ACT OR THE EXCHANGE
ACT, AND ANY OTHER STOCKHOLDER SELLING SECURITIES PURSUANT TO THE REGISTRATION
STATEMENT OR ANY OF ITS DIRECTORS OR OFFICERS OR ANY PERSON WHO CONTROLS SUCH
STOCKHOLDER WITHIN THE MEANING OF THE SECURITIES ACT OR THE EXCHANGE ACT (EACH A
“COMPANY INDEMNIFIED PERSON”) AGAINST ANY CLAIM TO WHICH ANY OF THEM MAY BECOME
SUBJECT UNDER THE SECURITIES ACT, THE EXCHANGE ACT OR OTHERWISE, INSOFAR AS SUCH
CLAIM ARISES OUT OF OR IS BASED UPON ANY VIOLATION, IN EACH CASE TO THE EXTENT
(AND ONLY TO THE EXTENT) THAT SUCH VIOLATION OCCURS IN RELIANCE UPON AND IN
CONFORMITY WITH WRITTEN INFORMATION FURNISHED TO THE COMPANY BY INVESTOR
EXPRESSLY FOR USE IN SUCH REGISTRATION STATEMENT.  SUBJECT TO THE RESTRICTIONS
SET

 

10

--------------------------------------------------------------------------------


 


FORTH IN SECTION 6.4 WITH RESPECT TO THE NUMBER OF LEGAL COUNSEL, INVESTOR WILL
PROMPTLY REIMBURSE EACH COMPANY INDEMNIFIED PERSON FOR ANY LEGAL OR OTHER
EXPENSES (PROMPTLY AS SUCH EXPENSES ARE INCURRED AND DUE AND PAYABLE) REASONABLY
INCURRED BY THEM IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH CLAIM.  
HOWEVER, THE INDEMNITY AGREEMENT CONTAINED IN THIS SECTION 6.2 DOES NOT APPLY TO
AMOUNTS PAID IN SETTLEMENT OF ANY CLAIM IF SUCH SETTLEMENT IS EFFECTED WITHOUT
THE PRIOR WRITTEN CONSENT OF INVESTOR, WHICH CONSENT WILL NOT BE UNREASONABLY
WITHHELD, AND NO INVESTOR WILL BE LIABLE UNDER THIS AGREEMENT (INCLUDING THIS
SECTION 6.2 AND ARTICLE VII) FOR THE AMOUNT OF ANY CLAIM THAT EXCEEDS THE NET
PROCEEDS ACTUALLY RECEIVED BY INVESTOR AS A RESULT OF THE SALE OF REGISTRABLE
SECURITIES PURSUANT TO SUCH REGISTRATION STATEMENT.  THIS INDEMNITY WILL REMAIN
IN FULL FORCE AND EFFECT REGARDLESS OF ANY INVESTIGATION MADE BY OR ON BEHALF OF
A COMPANY INDEMNIFIED PARTY AND WILL SURVIVE THE TRANSFER OF THE REGISTRABLE
SECURITIES BY THE INVESTOR UNDER ARTICLE IX OF THIS AGREEMENT.


 


6.3           IF ANY PROCEEDING SHALL BE BROUGHT OR ASSERTED AGAINST ANY PERSON
ENTITLED TO INDEMNITY UNDER SECTIONS 6.1 OR 6.2 HEREOF (AN “INDEMNIFIED PARTY”),
SUCH INDEMNIFIED PARTY PROMPTLY SHALL NOTIFY THE PERSON FROM WHOM INDEMNITY IS
SOUGHT (THE “INDEMNIFYING PARTY”) IN WRITING, AND THE INDEMNIFYING PARTY SHALL
ASSUME THE DEFENSE THEREOF, INCLUDING THE EMPLOYMENT OF COUNSEL REASONABLY
SATISFACTORY TO THE INDEMNIFIED PARTY AND THE PAYMENT OF ALL REASONABLE FEES AND
EXPENSES INCURRED IN CONNECTION WITH DEFENSE THEREOF; PROVIDED, HOWEVER, THAT
THE FAILURE OF ANY INDEMNIFIED PARTY TO GIVE SUCH NOTICE SHALL NOT RELIEVE THE
INDEMNIFYING PARTY OF ITS OBLIGATIONS OR LIABILITIES PURSUANT TO THIS AGREEMENT,
EXCEPT (AND ONLY) TO THE EXTENT THAT IT SHALL BE FINALLY DETERMINED BY A COURT
OF COMPETENT JURISDICTION (WHICH DETERMINATION IS NOT SUBJECT TO APPEAL OR
FURTHER REVIEW) THAT SUCH FAILURE SHALL HAVE PROXIMATELY AND MATERIALLY
ADVERSELY PREJUDICED THE INDEMNIFYING PARTY.


 


6.4           AN INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO EMPLOY SEPARATE
COUNSEL IN ANY SUCH PROCEEDING AND TO PARTICIPATE IN THE DEFENSE THEREOF, BUT
THE FEES AND EXPENSES OF SUCH COUNSEL SHALL BE AT THE EXPENSE OF SUCH
INDEMNIFIED PARTY OR INDEMNIFIED PARTIES UNLESS: (I) THE INDEMNIFYING PARTY HAS
AGREED IN WRITING TO PAY SUCH FEES AND EXPENSES; (II) THE INDEMNIFYING PARTY
SHALL HAVE FAILED PROMPTLY TO ASSUME THE DEFENSE OF SUCH PROCEEDING AND TO
EMPLOY COUNSEL REASONABLY SATISFACTORY TO SUCH INDEMNIFIED PARTY IN ANY SUCH
PROCEEDING; OR (III) THE NAMED PARTIES TO ANY SUCH PROCEEDING (INCLUDING ANY
IMPLEADED PARTIES) INCLUDE BOTH SUCH INDEMNIFIED PARTY AND THE INDEMNIFYING
PARTY, AND SUCH INDEMNIFIED PARTY SHALL HAVE BEEN ADVISED BY COUNSEL THAT A
CONFLICT OF INTEREST IS LIKELY TO EXIST IF THE SAME COUNSEL WERE TO REPRESENT
SUCH INDEMNIFIED PARTY AND THE INDEMNIFYING PARTY (IN WHICH CASE, IF SUCH
INDEMNIFIED PARTY NOTIFIES THE INDEMNIFYING PARTY IN WRITING THAT IT ELECTS TO
EMPLOY SEPARATE COUNSEL AT THE EXPENSE OF THE INDEMNIFYING PARTY, THE
INDEMNIFYING PARTY SHALL NOT HAVE THE RIGHT TO ASSUME THE DEFENSE THEREOF AND
SUCH COUNSEL SHALL BE AT THE REASONABLE EXPENSE OF THE INDEMNIFYING PARTY;
PROVIDED, HOWEVER, THAT IN NO EVENT SHALL THE INDEMNIFYING PARTY BE RESPONSIBLE
FOR THE FEES AND EXPENSES OF MORE THAN ONE SEPARATE COUNSEL).  THE INDEMNIFYING
PARTY SHALL NOT BE LIABLE FOR ANY SETTLEMENT OF ANY SUCH PROCEEDING EFFECTED
WITHOUT ITS WRITTEN CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD. 
NO INDEMNIFYING PARTY SHALL, WITHOUT THE PRIOR WRITTEN CONSENT OF THE
INDEMNIFIED PARTY, EFFECT ANY SETTLEMENT OF ANY PENDING PROCEEDING IN RESPECT OF
WHICH ANY INDEMNIFIED PARTY IS A PARTY, UNLESS SUCH SETTLEMENT INCLUDES AN
UNCONDITIONAL RELEASE OF SUCH INDEMNIFIED PARTY FROM ALL LIABILITY ON CLAIMS
THAT ARE THE SUBJECT MATTER OF SUCH PROCEEDING.


 


6.5           SUBJECT TO THE FOREGOING, ALL REASONABLE FEES AND EXPENSES OF THE
INDEMNIFIED PARTY (INCLUDING FEES AND EXPENSES TO THE EXTENT INCURRED IN
CONNECTION WITH INVESTIGATING OR PREPARING TO DEFEND SUCH PROCEEDING IN A MANNER
NOT INCONSISTENT WITH THIS SECTION) SHALL BE PAID TO THE INDEMNIFIED PARTY, AS
INCURRED, WITHIN TEN (10) BUSINESS DAYS OF WRITTEN NOTICE THEREOF TO THE
INDEMNIFYING PARTY, WHICH NOTICE SHALL BE DELIVERED NO MORE FREQUENTLY THAN ON A
MONTHLY BASIS

 

11

--------------------------------------------------------------------------------


 


(REGARDLESS OF WHETHER IT IS ULTIMATELY DETERMINED THAT AN INDEMNIFIED PARTY IS
NOT ENTITLED TO INDEMNIFICATION HEREUNDER; PROVIDED, THAT THE INDEMNIFYING PARTY
MAY REQUIRE SUCH INDEMNIFIED PARTY TO UNDERTAKE TO REIMBURSE ALL SUCH FEES AND
EXPENSES TO THE EXTENT IT IS FINALLY JUDICIALLY DETERMINED THAT SUCH INDEMNIFIED
PARTY IS NOT ENTITLED TO INDEMNIFICATION HEREUNDER).


 


ARTICLE VII
CONTRIBUTION

 

To the extent that any indemnification provided for herein is prohibited or
limited by law, the indemnifying party will make the maximum contribution with
respect to any amounts for which it would otherwise be liable under Article VI
to the fullest extent permitted by law.  However, (a) no contribution will be
made under circumstances where the maker would not have been liable for
indemnification under the fault standards set forth in Article VI (without
giving effect to any prohibition or limitation or indemnification under
applicable law), (b) no person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) will be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation, and (c) contribution (together with any indemnification or
other obligations under this Agreement) by any seller of Registrable Securities
will be limited in amount to the net amount of proceeds received by such seller
from the sale of such Registrable Securities.

 


ARTICLE VIII
EXCHANGE ACT REPORTING

 

In order to make available to the Investor the benefits of Rule 144 or any
similar rule or regulation of the SEC that may at any time permit Investor to
sell securities of the Company to the public without registration, the Company
will:


 


(A)           FILE WITH THE SEC IN A TIMELY MANNER, AND MAKE AND KEEP AVAILABLE,
ALL REPORTS AND OTHER DOCUMENTS REQUIRED OF THE COMPANY UNDER THE SECURITIES ACT
AND THE EXCHANGE ACT SO LONG AS THE COMPANY REMAINS SUBJECT TO SUCH REQUIREMENTS
(IT BEING UNDERSTOOD THAT NOTHING HEREIN LIMITS THE COMPANY’S OBLIGATIONS UNDER
SECTION 4.3 OF THE PURCHASE AGREEMENT) AND FILE AND MAKE AVAILABLE OF SUCH
REPORTS AND OTHER DOCUMENTS AS REQUIRED FOR THE APPLICABLE PROVISIONS OF RULE
144; AND


 


(B)           FURNISH TO INVESTOR, SO LONG AS INVESTOR HOLDS REGISTRABLE
SECURITIES, PROMPTLY UPON THE INVESTOR’S REQUEST, (I) A WRITTEN STATEMENT BY THE
COMPANY THAT IT HAS COMPLIED WITH THE REPORTING REQUIREMENTS OF RULE 144, THE
SECURITIES ACT AND THE EXCHANGE ACT, (II) A COPY OF THE MOST RECENT ANNUAL OR
QUARTERLY REPORT OF THE COMPANY AND SUCH OTHER REPORTS AND DOCUMENTS FILED BY
THE COMPANY WITH THE SEC AND (III) SUCH OTHER INFORMATION AS MAY BE REASONABLY
REQUESTED TO PERMIT THE INVESTOR TO SELL SUCH SECURITIES PURSUANT TO RULE 144
WITHOUT REGISTRATION.


 


ARTICLE IX
ASSIGNMENT OF REGISTRATION RIGHTS

 

The rights of Investor hereunder, including the right to have the Company
register Registrable Securities pursuant to this Agreement, may be assigned by
Investor to transferees or assignees of all or any portion of the Registrable
Securities, but only if (a) Investor agrees in writing with the transferee or
assignee to assign such rights, and a copy of such agreement

 

12

--------------------------------------------------------------------------------


 

is furnished to the Company within a reasonable time after such assignment, (b)
the Company is, within a reasonable time after such transfer or assignment,
furnished with written notice of the name and address of such transferee or
assignee and the securities with respect to which such registration rights are
being transferred or assigned, (c) after such transfer or assignment, the
further disposition of such securities by the transferee or assignee is
restricted under the Securities Act and applicable state securities laws, (d) at
or before the time the Company received the written notice contemplated by
clause (b) of this sentence, the transferee or assignee agrees in writing with
the Company to be bound by all of the provisions contained herein, (e) such
transfer is made in accordance with the applicable requirements of the Purchase
Agreement, and (f) the transferee is an “accredited investor” as that term is
defined in Rule 501 of Regulation D.


 


ARTICLE X
AMENDMENT OF REGISTRATION RIGHTS

 

This Agreement may be amended and the obligations hereunder may be waived
(either generally or in a particular instance, and either retroactively or
prospectively) only with the written consent of the Company and Investor.  Any
amendment or waiver effected in accordance with this Article X is binding upon
each Investor and the Company.


 


ARTICLE XI
RESTRICTIVE PROVISIONS


 


11.1         LOCK-UP AGREEMENT.


 


(A)           INVESTOR HEREBY AGREES THAT IT WILL NOT (I) OFFER, SELL, CONTRACT
TO SELL, PLEDGE OR OTHERWISE DISPOSE OF, DIRECTLY OR INDIRECTLY, ANY REGISTRABLE
SECURITIES OR SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR ANY
REGISTRABLE SECURITIES, (II) ENTER INTO A TRANSACTION WHICH WOULD HAVE THE SAME
EFFECT, (III) ENTER INTO ANY SWAP, HEDGE OR OTHER ARRANGEMENT THAT TRANSFERS, IN
WHOLE OR IN PART, ANY OF THE ECONOMIC CONSEQUENCES OF OWNERSHIP OF THE
REGISTRABLE SECURITIES, WHETHER ANY SUCH AFOREMENTIONED TRANSACTION IS TO BE
SETTLED BY DELIVERY OF THE REGISTRABLE SECURITIES OR SUCH OTHER SECURITIES, IN
CASH OR OTHERWISE, OR (IV) PUBLICLY DISCLOSE THE INTENTION TO MAKE ANY SUCH
OFFER, SALE, PLEDGE OR DISPOSITION, OR TO ENTER INTO ANY SUCH TRANSACTION, SWAP,
HEDGE OR OTHER ARRANGEMENT (UNLESS, WITHOUT IN ANY WAY LIMITING THE RESTRICTIONS
IN CLAUSES (I) THROUGH (III) ABOVE,  IN THE REASONABLE JUDGMENT OF INVESTOR,
SUCH DISCLOSURE IS REQUIRED UNDER SCHEDULE 13D UNDER THE EXCHANGE ACT, OR BY
OTHER LEGAL OR REGULATORY REQUIREMENT).


 


(B)           THE RESTRICTIONS SET FORTH IN ARTICLE XI, SECTION 11.1(A) SHALL
LAPSE ON THE SIX (6) MONTH ANNIVERSARY OF THE CLOSING DATE.


 


11.2         STANDSTILL AGREEMENT.  FOR A PERIOD COMMENCING WITH THE DATE OF
THIS AGREEMENT AND ENDING ON THE EARLIER OF (I) THE DATE TWO (2) YEARS AFTER THE
DATE OF THIS AGREEMENT OR (II) THE TERMINATION DATE (AS DEFINED BELOW) (THE
“STANDSTILL PERIOD”), INVESTOR SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF
THE COMPANY OR THE COMPANY’S BOARD OF DIRECTORS:  (A) ACQUIRE, OFFER TO ACQUIRE,
OR AGREE TO ACQUIRE, DIRECTLY OR INDIRECTLY, BY PURCHASE OR OTHERWISE, VOTING
SECURITIES OR DIRECT OR INDIRECT RIGHTS TO ACQUIRE ANY VOTING SECURITIES (A)
DURING SUCH TIME THAT INVESTOR BENEFICIALLY OWNS (FOR PURPOSES OF SECTION 13(D)
OF THE EXCHANGE ACT) FIVE PERCENT (5%) OR MORE OF THE VOTING POWER OF THE
COMPANY, OR (B) WHICH WHEN ADDED TO THE SHARES THEN OWNED BY INVESTOR AND ITS
SUBSIDIARIES, WOULD RESULT IN INVESTOR AND ITS SUBSIDIARIES BENEFICIALLY OWNING
(FOR PURPOSES OF SECTION 13(D) OF THE EXCHANGE ACT) OF MORE THAN FIVE PERCENT
(5%) OF THE VOTING POWER OF THE COMPANY; (B) MAKE, OR IN

 

13

--------------------------------------------------------------------------------


 


ANY WAY PARTICIPATE, DIRECTLY OR INDIRECTLY, IN ANY “SOLICITATION” OF “PROXIES”
TO VOTE (AS SUCH TERMS ARE USED IN THE EXCHANGE ACT), OR SEEK TO ADVISE OR
INFLUENCE ANY PERSON OR ENTITY WITH RESPECT TO THE VOTING OF ANY VOTING
SECURITIES OF THE COMPANY; (C) MAKE ANY PUBLIC ANNOUNCEMENT WITH RESPECT TO, OR
SUBMIT A PROPOSAL FOR, OR OFFER OF (WITH OR WITHOUT CONDITIONS) ANY MERGER,
BUSINESS COMBINATION, RECAPITALIZATION, RESTRUCTURING OR OTHER EXTRAORDINARY
TRANSACTION INVOLVING THE COMPANY OR ANY OF ITS SECURITIES OR MATERIAL ASSETS;
(D) FORM, JOIN OR IN ANY WAY PARTICIPATE IN A “GROUP” AS DEFINED IN SECTION
13(D)(3) OF THE EXCHANGE ACT IN CONNECTION WITH ANY OF THE FOREGOING; (E)
OTHERWISE ACT OR SEEK TO CONTROL OR INFLUENCE THE MANAGEMENT, BOARD OF DIRECTORS
OR POLICIES OF THE COMPANY; (F) TAKE ANY ACTION THAT COULD REASONABLY BE
EXPECTED TO REQUIRE THE COMPANY TO MAKE A PUBLIC ANNOUNCEMENT REGARDING THE
POSSIBILITY OF ANY OF THE EVENTS DESCRIBED IN CLAUSES (A) THROUGH (E) ABOVE; OR
(G) PUBLICLY REQUEST THE COMPANY, DIRECTLY OR INDIRECTLY, TO AMEND OR WAIVE ANY
PROVISION OF THIS PARAGRAPH.  FOR THE PURPOSES OF THIS PARAGRAPH, THE
“TERMINATION DATE” SHALL MEAN THE EARLIEST OF (I) THE DATE ON WHICH THE COMPANY
(A) ENTERS INTO A DEFINITIVE AGREEMENT WITH AN UNAFFILIATED THIRD PARTY OR
PARTIES TO MERGE, CONSOLIDATE OR OTHERWISE COMBINE, WITH SUCH THIRD PARTY OR
PARTIES IN A TRANSACTION WHERE THE HOLDERS OF THE COMPANY’S OUTSTANDING SHARES
IMMEDIATELY PRIOR TO SUCH MERGER OR CONSOLIDATION WOULD HOLD,  IN THE AGGREGATE,
SECURITIES POSSESSING LESS THAN FIFTY PERCENT (50%) OF THE TOTAL COMBINED VOTING
POWER OF THE COMBINED OR SURVIVING ENTITY IMMEDIATELY AFTER SUCH MERGER OR
CONSOLIDATION, OR TO SELL SUBSTANTIALLY ALL OF THE COMPANY’S BUSINESS OR ASSETS
OR SECURITIES REPRESENTING A MAJORITY OF THE THEN OUTSTANDING VOTING POWER OF
THE COMPANY’S SECURITIES, OR (B) MAKES A PUBLIC ANNOUNCEMENT THAT IT IS
NEGOTIATING A TRANSACTION WITH AN UNAFFILIATED THIRD PARTY OR PARTIES COVERED BY
THE FOREGOING CLAUSE (A), OR (II) THE DATE A THIRD PARTY OR GROUP (AS DEFINED
ABOVE) (X) ACQUIRES BENEFICIAL OWNERSHIP OF VOTING SECURITIES (INCLUDING THOSE
CONVERTIBLE OR EXCHANGEABLE INTO SUCH VOTING SECURITIES) OF THE COMPANY
REPRESENTING FIFTEEN PERCENT (15%) OR MORE OF THE THEN OUTSTANDING VOTING
SECURITIES OF THE COMPANY; OR (Y) ANNOUNCES OR COMMENCES A TENDER OR EXCHANGE
OFFER TO ACQUIRE VOTING SECURITIES OF THE COMPANY WHICH, IF SUCCESSFUL, WOULD
RESULT IN SUCH PERSON OR GROUP OWNING, WHEN COMBINED WITH ANY OTHER VOTING
SECURITIES OF THE COMPANY OWNED BY SUCH PERSON OR GROUP, FIFTEEN PERCENT (15%)
OR MORE OF THE THEN OUTSTANDING VOTING SECURITIES OF THE COMPANY.


 


11.3         UNDERWRITTEN OFFERINGS.  INVESTOR AGREES THAT IN THE EVENT THE
COMPANY PROPOSES TO FILE A REGISTRATION STATEMENT FOR AN UNDERWRITTEN PUBLIC
OFFERING OF ITS SECURITIES, UPON THE REQUEST OF THE UNDERWRITERS MANAGING SUCH
PUBLIC OFFERING, PROVIDED INVESTOR BENEFICIALLY OWNS FIVE PERCENT (5%) OR MORE
OF THE COMPANY’S COMMON STOCK AS OF THE DATE OF SUCH REQUEST, INVESTOR WILL
EXECUTE A CUSTOMARY LOCK-UP AGREEMENT, WHEREBY INVESTOR SHALL AGREE NOT TO SELL
OR OTHERWISE DISPOSE THE REGISTRABLE SHARES WITHOUT THE PRIOR WRITTEN CONSENT OF
THE UNDERWRITERS FOR A PERIOD NOT TO EXCEED NINETY (90) DAYS FROM THE EFFECTIVE
DATE OF THE REGISTRATION STATEMENT.


 


ARTICLE XII
MISCELLANEOUS


 


12.1         CONFLICTING INSTRUCTIONS.  A PERSON OR ENTITY IS DEEMED TO BE A
HOLDER OF REGISTRABLE SECURITIES WHENEVER SUCH PERSON OR ENTITY OWNS OF RECORD
SUCH REGISTRABLE SECURITIES.  IF THE COMPANY RECEIVES CONFLICTING INSTRUCTIONS,
NOTICES OR ELECTIONS FROM TWO OR MORE PERSONS OR ENTITIES WITH RESPECT TO THE
SAME REGISTRABLE SECURITIES, THE COMPANY WILL ACT UPON THE BASIS OF
INSTRUCTIONS, NOTICE OR ELECTION RECEIVED FROM THE REGISTERED OWNER OF SUCH
REGISTRABLE SECURITIES.


 


12.2         NOTICES.  ANY NOTICES REQUIRED OR PERMITTED TO BE GIVEN UNDER THE
TERMS OF THIS AGREEMENT WILL BE GIVEN AS SET FORTH IN THE PURCHASE AGREEMENT.

 

14

--------------------------------------------------------------------------------


 


12.3         WAIVER.  FAILURE OF ANY PARTY TO EXERCISE ANY RIGHT OR REMEDY UNDER
THIS AGREEMENT OR OTHERWISE, OR DELAY BY A PARTY IN EXERCISING SUCH RIGHT OR
REMEDY, DOES NOT OPERATE AS A WAIVER THEREOF.


 


12.4         GOVERNING LAW.  THIS AGREEMENT WILL BE GOVERNED BY AND INTERPRETED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICT OF LAWS.  THE PARTIES HERETO HEREBY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE UNITED STATES FEDERAL AND STATE COURTS LOCATED IN
THE STATE OF NEW YORK WITH RESPECT TO ANY DISPUTE ARISING UNDER THIS AGREEMENT,
THE AGREEMENTS ENTERED INTO IN CONNECTION HEREWITH OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT
THAT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY.


 


12.5         SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT IS INVALID OR
UNENFORCEABLE UNDER ANY APPLICABLE STATUTE OR RULE OF LAW, THEN SUCH PROVISION
WILL BE DEEMED MODIFIED IN ORDER TO CONFORM WITH SUCH STATUTE OR RULE OF LAW. 
ANY PROVISION HEREOF THAT MAY PROVE INVALID OR UNENFORCEABLE UNDER ANY LAW WILL
NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION HEREOF.


 


12.6         ENTIRE AGREEMENT.  THIS AGREEMENT AND THE PURCHASE AGREEMENT
(INCLUDING ALL SCHEDULES AND EXHIBITS THERETO) CONSTITUTE THE ENTIRE AGREEMENT
AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF. 
THERE ARE NO RESTRICTIONS, PROMISES, WARRANTIES OR UNDERTAKINGS, OTHER THAN
THOSE SET FORTH OR REFERRED TO HEREIN OR THEREIN.  THIS AGREEMENT SUPERSEDES ALL
PRIOR AGREEMENTS AND UNDERSTANDINGS AMONG THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER HEREOF.


 


12.7         SUCCESSORS AND ASSIGNS.  SUBJECT TO THE REQUIREMENTS OF ARTICLE IX
HEREOF, THIS AGREEMENT INURES TO THE BENEFIT OF AND IS BINDING UPON THE
SUCCESSORS AND ASSIGNS OF EACH OF THE PARTIES HERETO.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY HEREIN, INCLUDING, WITHOUT LIMITATION, ARTICLE IX, THE RIGHTS OF
AN INVESTOR HEREUNDER ARE ASSIGNABLE TO AND EXERCISABLE BY A BONA FIDE PLEDGEE
OF THE REGISTRABLE SECURITIES IN CONNECTION WITH AN INVESTOR’S MARGIN OR
BROKERAGE ACCOUNTS.


 


12.8         HEADINGS.  THE HEADINGS OF THIS AGREEMENT ARE FOR CONVENIENCE OF
REFERENCE ONLY, ARE NOT PART OF THIS AGREEMENT AND DO NOT AFFECT ITS
INTERPRETATION.


 


12.9         COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH IS DEEMED AN ORIGINAL BUT ALL OF WHICH CONSTITUTE
ONE AND THE SAME AGREEMENT.  THIS AGREEMENT, ONCE EXECUTED BY A PARTY, MAY BE
DELIVERED TO THE OTHER PARTY HERETO BY FACSIMILE TRANSMISSION, AND FACSIMILE
SIGNATURES ARE BINDING ON THE PARTIES HERETO.


 


12.10       FURTHER ASSURANCES.  EACH PARTY WILL DO AND PERFORM, OR CAUSE TO BE
DONE AND PERFORMED, ALL SUCH FURTHER ACTS AND THINGS, AND WILL EXECUTE AND
DELIVER ALL OTHER AGREEMENTS, CERTIFICATES, INSTRUMENTS AND DOCUMENTS, AS
ANOTHER PARTY MAY REASONABLY REQUEST IN ORDER TO CARRY OUT THE INTENT AND
ACCOMPLISH THE PURPOSES OF THIS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

15

--------------------------------------------------------------------------------


 


12.11       CONSENTS.  UNLESS OTHERWISE PROVIDED IN THIS AGREEMENT, ALL CONSENTS
AND OTHER DETERMINATIONS TO BE MADE BY THE INVESTOR PURSUANT TO THIS AGREEMENT
WILL BE MADE BY THE INVESTOR HOLDING A MAJORITY IN INTEREST OF THE REGISTRABLE
SECURITIES.


 


12.12       NO STRICT CONSTRUCTION.  THE LANGUAGE USED IN THIS AGREEMENT IS
DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES TO EXPRESS THEIR MUTUAL INTENT,
AND NO RULES OF STRICT CONSTRUCTION WILL BE APPLIED AGAINST ANY PARTY.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Investor and the Company have caused this
Registration Rights Agreement to be duly executed as of the date first above
written.

 

 

COMPANY:

 

 

 

SONUS PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Michael A. Martino

 

 

Name:

Michael A. Martino

 

 

Title:

 President and CEO

 

 

 

 

 

 

 

 

INVESTOR:

 

 

 

SCHERING AG

 

 

 

By:

 /s/ Hubertus Erlen

 

 

Name:

Hubertus Erlen

 

 

Title:

 

 

 

 

 

 

By:

 /s/ Ulrich Koestlin

 

 

Name:

Ulrich Koestlin

 

 

Title:

 

 

 

 

 

 

 

 

 

SCHERING BERLIN VENTURE
CORPORATION

 

 

 

 

By:

 /s/ Lutz Lingnau

 

 

Name:

Lutz Lingnau

 

 

Title:

 

 

 

17

--------------------------------------------------------------------------------


 

ANNEX A

 

Sonus Pharmaceuticals, Inc.

 

Selling Securityholder Notice and Questionnaire

 

The undersigned beneficial owner of common stock, $.001 par value per share (the
“Common Stock”), of Sonus Pharmaceuticals, Inc. (the “Company”), (the
“Registrable Securities”) understands that the Company has filed or intends to
file with the Securities and Exchange Commission (the “Commission”) a
registration statement on Form S-3 (the “Registration Statement”) for the
registration and resale under Rule 415 of the Securities Act of 1933, as amended
(the “Securities Act”), of the Registrable Securities, in accordance with the
terms of the Registration Rights Agreement, dated as of October 17, 2005 (the
“Registration Rights Agreement”), among the Company and the Investor named
therein.  A copy of the Registration Rights Agreement is available from the
Company upon request at the address set forth below.  All capitalized terms not
otherwise defined herein shall have the meanings ascribed thereto in the
Registration Rights Agreement.

 

Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus.  Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Registration Statement and the related
prospectus.

 

NOTICE

 

The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it and
listed below in Item 3 (unless otherwise specified under such Item 3) in the
Registration Statement.

 

18

--------------------------------------------------------------------------------


 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

 

QUESTIONNAIRE

 

1.             Name.

 

(a)           Full Legal Name of Selling Securityholder

 

 

 

                                                                                                           

 

(b)           Full Legal Name of Registered Holder (if not the same as (a)
above) through which Registrable Securities Listed in Item 3 below are held:

 

 

 

(c)           Full Legal Name of Natural Control Person (which means a natural
person who directly or indirectly alone or with others has power to vote or
dispose of the securities covered by the questionnaire):

 

 

 

2.             Address for Notices to Selling Securityholder:

 

 

 

Telephone:                                                                                                               

Fax:                                                                                                                       

Contact
Person:                                                                                                          

 

3.             Beneficial Ownership of Registrable Securities:

 

(a)           Type and Amount of Registrable Securities beneficially owned:

 

 

 

 

 

19

--------------------------------------------------------------------------------


 

4.             Broker-Dealer Status:

 

(a)           Are you a broker-dealer?

 

Yes  o    No  o

 

Note:      If yes, the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

 

(b)           Are you an affiliate of a broker-dealer?

 

Yes  o    No  o

 

(c)           If you are an affiliate of a broker-dealer, do you certify that
you bought the Registrable Securities in the ordinary course of business, and at
the time of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 

Yes  o    No  o

 

Note:      If no, the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

 

5.             Beneficial Ownership of Other Securities of the Company Owned by
the Selling Securityholder.

 

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.

 

(a)           Type and Amount of Other Securities beneficially owned by the
Selling Securityholder:

 

 

 

 

20

--------------------------------------------------------------------------------


 

6.             Relationships with the Company:

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

 

State any exceptions here:

 

 

 

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 and the inclusion of such
information in the Registration Statement and the related prospectus.  The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus.

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Dated:

 

 

Beneficial Owner:

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

21

--------------------------------------------------------------------------------